 



EXHIBIT 10.26
EXECUTION COPY

     THIS MANAGEMENT AGREEMENT (this “Management Agreement”) is dated as of
June 4, 2004 and entered into by and between Triple Net Investment Company LLC,
a Delaware limited liability company (the “Company”), and Lexington Realty
Advisors, Inc., a Delaware corporation (the “Asset Manager”).

     WHEREAS, the Company owns or will own net-leased real estate properties in
the United States of America (collectively, the “Qualified Properties”); and

     WHEREAS, the Company desires to have the Asset Manager undertake the duties
and responsibilities hereinafter set forth.

     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the Company and the Asset Manager
agree as follows:

     1. Definitions. Unless otherwise defined herein, capitalized terms used in
this Management Agreement shall have the meanings ascribed to such terms in that
certain Limited Liability Company Operating Agreement of the Company dated as of
even date herewith among Lexington Corporate Properties Trust, a Maryland real
estate investment trust (“LXP”), as a member and the Manager of the Company,
Utah State Retirement Investment Fund, a common trust fund created pursuant to
the statutes of the State of Utah (the “Fund”), as a member of the Company (as
such limited liability company operating agreement may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, the “Company Agreement”).

     2. Obligations of the Asset Manager. The Asset Manager shall perform on
behalf of the Company those duties and responsibilities of the Manager in
respect of the evaluation of Proposed Qualified Properties and the acquisition
of Approved Qualified Properties as contemplated by Section 3.6 of the Company
Agreement, and in respect of the management of the Qualified Properties that may
be delegated to the Asset Manager pursuant to Section 3.1(b) of the Company
Agreement. With respect to the management of the Qualified Properties, the Asset
Manager shall perform the duties and responsibilities described in Appendix 1
attached hereto and made a part hereof. Additionally, the Asset Manager shall
prepare or cause to be prepared reports and statements as is, and in the manner,
required by the Company Agreement. The Asset Manager shall maintain appropriate
books of account and records relating to services performed pursuant hereto,
which books of account and records shall be available for inspection by
representatives of the Company upon reasonable notice during normal business
hours, and from time to time or at any time requested by the Company, make
reports to the Company of the Asset Manager’s performance of the foregoing
services. In performing the foregoing services, the Asset Manager shall not, and
shall have no power or authority to, (i) bind the Company, or to enter into any
contract or other agreement in the name of or on behalf of the Company, unless
specifically authorized in writing to do so by the Company, (ii) amend, cancel
or alter any of the organizational

1



--------------------------------------------------------------------------------



 



documents of the Company, or (iii) do any act not authorized pursuant to this
Management Agreement, unless specifically authorized to do so in writing by the
Company or specifically authorized to do so by the Company Agreement. Any and
all approvals required from the Company pursuant to this Management Agreement
may be given or withheld by the Company in its absolute and sole discretion.

     3. No Partnership or Joint Venture. The Company and the Asset Manager are
not partners or joint venturers with each other and the terms of this Management
Agreement shall not be construed so as to make them such partners or joint
venturers or impose any liability as such on either of them.

     4. Employees of Asset Manager. All persons engaged in the performance of
the services to be performed by the Asset Manager hereunder shall be employees
of LXP; provided, however, that, employees and officers of LXP may also be
employees and officers of the Company. All of the Asset Manager’s employees
shall be covered by workers’ compensation insurance in the manner required by
law.

     5. Limitation on the Asset Manager’s Liability.

          (a) Except as provided in Section 5(b) below, the Asset Manager and
its directors, officers and employees shall not be liable, responsible or
accountable in damages or otherwise to the Company or either Member for (a) any
loss or liability arising out of any act or omission by the Asset Manager so
long as any such act or omission did not constitute (i) a breach of this
Management Agreement or of the Company Agreement which breach had or has a
material adverse effect on the Company and, if capable of cure, is not cured
within fifteen (15) days after notice thereof is delivered to the Asset Manager
by the Company, (ii) gross negligence or willful misconduct or (iii) fraud or
bad faith on the part of the Asset Manager or (b) any acts or omissions by third
parties selected by the Asset Manager in good faith and with reasonable care to
perform services for the Company.

          (b) Notwithstanding the limitation contained in Section 5(a) above,
the Asset Manager shall be liable, responsible and accountable in damages or
otherwise to the Company and the Fund for any act or omission on behalf of the
Company and within the scope of authority conferred on the Asset Manager
(i) which act or omission was negligent (including any negligent
misrepresentation) and violated any law, statute, regulation or rule relating to
Shares or any other security of LXP or (ii) to the extent the Company or any
Fund is charged with liability for, or suffers or incurs loss, liability, cost
or expense (including reasonable attorneys’ fees) as a result of, such act or
omission and such act or omission was negligent and related to Shares or such
other security of LXP.

     6. Company’s Professional Services. The Company may independently retain
legal counsel and accountants to provide such legal and accounting advice and
services as the Company shall deem necessary or appropriate.

2



--------------------------------------------------------------------------------



 



     7. Expenses of the Asset Manager and the Company.

          (a) The Asset Manager shall pay, without reimbursement by the Company
(i) the salaries of all of its officers and regular employees and all employment
expenses related thereto, (ii) general overhead expenses, (iii) record-keeping
expenses, (iv) the costs of the office space and facilities which it requires,
(v) the costs of such office space and facilities as the Company reasonably
requires, (vi) all out of pocket costs and expenses incurred in connection with
the management of the Qualified Properties and the Company (other than
reasonable and customary costs and expenses of Third Parties retained in
connection with the management of the Qualified Properties and the Company) and
(vii) costs and expenses relating to Acquisition Activities as set forth in and
limited by Section 3.6(f) of the Agreement.

          (b) The Asset Manager shall either pay directly from a Company account
or pay from its own account and be reimbursed by the Company for the following
Company costs and expenses that are incurred by the Company or by the Asset
Manager in the performance of its duties under this Management Agreement or the
Company Agreement:

     (i) Permitted Expenses;

     (ii) all reasonable and customary costs and expenses relating to Third
Parties retained in connection with a Proposed Qualified Property or an Approved
Qualified Property as provided in Section 3.6(f) of the Company Agreement
provided, that if for any reason the Asset Manager, or any LXP Affiliated Party
(instead of the Company or an SP Subsidiary) acquires title to any Proposed
Qualified Property or Approved Qualified Property, the Asset Manager shall pay
all of the costs and expenses incurred or to be incurred in connection with such
Proposed Qualified Property or Approved Qualified Property.

The Asset Manager shall not pay or be reimbursed by the Company for any other
cost or expense.

          (c) Except as expressly otherwise provided in this Management
Agreement or the Company Agreement, the Company shall directly pay all of its
own expenses, and without limiting the generality of the foregoing, it is
specifically agreed that the following expenses shall be borne directly by the
Company and not be paid by the Asset Manager:

     (i) interest, principal or any other cost of money borrowed by the Company;

     (ii) fees and expenses paid to independent contractors, appraisers,
consultants and other agents retained by or on behalf of the Company and
expenses directly connected with the financing, refinancing and disposition of

3



--------------------------------------------------------------------------------



 



     real estate interests or other property (including insurance premiums,
legal services, brokerage and sales commissions, maintenance, repair and
improvement costs and expenses related to the Qualified Properties); and

     (iii) insurance as required by the Company.

     8. Indemnification by the Company. The Company shall indemnify, defend and
hold harmless the Asset Manager by reason of any act or omission or alleged act
or omission arising out of the Asset Manager’s activities as the Asset Manager
on behalf of the Company, against personal liability, claims, losses, damages
and expenses for which the Asset Manager has not otherwise been reimbursed by
insurance proceeds or otherwise (including attorneys’ fees, judgments, fines and
amounts paid in settlement) actually and reasonably incurred by the Asset
Manager in connection with such action, suit or proceeding and any appeal
therefrom, unless the Asset Manager (A) acted fraudulently, in bad faith or with
gross negligence or willful misconduct or (B) by such act or failure to act
breached any covenant contained in this Management Agreement, which breach had
or has a material adverse effect on the Company or either Member and, if capable
of cure, is not cured within fifteen (15) days after notice thereof from the
Company. Any indemnity by the Company under this Management Agreement shall be
provided out of, and to the extent of, Company revenues and assets only, and no
Member shall have any personal liability on account thereof. The indemnification
provided under this Section 8 shall (x) be in addition to, and shall not limit
or diminish, the coverage of the Asset Manager under any insurance maintained by
the Company and (y) apply to any legal action, suit or proceeding commenced by a
Member or in the right of a Member or the Company. The indemnification provided
under this Section 8 shall be a contract right and shall include the right to be
reimbursed for reasonable expenses incurred by the Asset Manager within thirty
(30) days after such expenses are incurred.

     9. Terms and Termination. This Management Agreement shall remain in force
until terminated in accordance herewith. At the sole option of the Company,
exercisable in the Company’s sole and arbitrary discretion with or without
Cause, this Management Agreement may be terminated at any time and for any
reason immediately upon notice of termination from the Company to the Asset
Manager. This Management Agreement shall automatically expire upon the
completion of dissolution or winding up of the Company pursuant to Section 9.2
of the Company Agreement or the removal or resignation of LXP as Manager. This
Management Agreement shall also terminate upon any of the following:

          (a) The Asset Manager shall be adjudged bankrupt or insolvent by a
court of competent jurisdiction or an order shall be made by a court of
competent jurisdiction for the appointment of a receiver, liquidator or trustee
of the Asset Manager or of all or substantially all of its property by reason of
the foregoing, or approving any petition filed against the Asset Manager for
reorganization, and such adjudication or order shall remain in force and
unstayed for a period of 30 days.

4



--------------------------------------------------------------------------------



 



          (b) The Asset Manager shall institute proceedings for voluntary
bankruptcy or shall file a petition seeking reorganization under the Federal
Bankruptcy Code, for relief under any law for relief of debtors, or shall
consent to the appointment of a receiver for itself or for all or substantially
all of its property, or shall make a general assignment for the benefit of its
creditors, or shall admit in writing its inability to pay its debts generally as
they become due.

     10. Action Upon Termination. After the expiration or termination of this
Management Agreement, the Asset Manager shall:

          (a) Promptly pay to the Company or any person legally entitled thereto
all monies collected and held for the account of the Company pursuant to this
Management Agreement, after deducting any compensation and reimbursement for its
expenses which it is then entitled to receive pursuant to the terms of this
Management Agreement.

          (b) Within 90 days deliver to the Company a full account, including a
statement showing all amounts collected by the Asset Manager and a statement of
all monies disbursed by it, covering the period following the date of the last
accounting furnished to the Company.

          (c) Within ten (10) days deliver to the Company all property and
documents of the Company then in the custody of the Asset Manager.

Upon termination of this Management Agreement, the Asset Manager shall be
entitled to receive payment for any expenses and fees (including without
limitation the Management Fee which shall be prorated on a daily basis) as to
which at the time of termination it has not yet received payment or
reimbursement, as applicable, pursuant to Section 7 and Section 11 hereof, less
any damages to the Company caused by the Asset Manager.

     11. Management Fee. The Company shall pay to the Asset Manager an annual
Management Fee equal to the Fund’s aggregate Percentage Interest multiplied by
two and one-half percent (2.5%) of Net Rents, payable monthly. Such fee shall be
calculated monthly, based on Net Rents received by the Company for such month,
and adjusted as provided in this Section 11. Within thirty (30) days of the
Company’s receipt of the annual reports described in Section 4.3 of the Company
Agreement for a fiscal year, the Asset Manager shall provide to the Company a
written statement of reconciliation setting forth (a) the Net Rents for such
fiscal year and the Management Fee payable to the Asset Manager in connection
therewith, pursuant to this Management Agreement, (b) the Management Fee already
paid by the Company to the Asset Manager during such fiscal year, and (c) either
the amount owed to the Asset Manager by the Company (which shall be the excess,
if any, of the Management Fee payable to the Asset Manager for such fiscal year
pursuant to this Agreement over the Management Fee actually paid by the Company
to the Asset Manager for such fiscal year) or the amount owed to the Company by
the Asset Manager (which shall be the excess, if any, of the

5



--------------------------------------------------------------------------------



 



Management Fee actually paid by the Company to the Asset Manager for such fiscal
year over the Management Fee payable to the Asset Manager for such fiscal year
pursuant to this Agreement). The Asset Manager or the Company, as the case may
be, shall pay to the other the amount owed pursuant to clause (c) above within
five (5) Business Days of the receipt by the Advisor and the Fund of the written
statement of reconciliation described in this Section 11. In addition, in those
cases in which a tenant of any Qualified Property requests that the Company
provide property management services at such tenant’s expense, Manager shall be
entitled to an oversight fee for such property management services for the
tenant of such Qualified Property equal to one half of one percent (0.50%) of
the net rent from such Qualified Property, payable by the tenant of such
Qualified Property.

     12. Assignment. The Asset Manager may not assign or delegate any of its
rights or obligations hereunder.

     13. Notices. Unless otherwise specifically provided herein, any notice or
other communication required herein shall be given in accordance with the
Company Agreement.

     14. Amendments and Waivers. No amendment, modification, termination or
waiver of any provision of this Management Agreement shall in any event be
effective without the written concurrence of the Company. Any waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which it was given.

     15. Governing Law. THIS MANAGEMENT AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

     16. Entire Agreement. This Management Agreement embodies the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior agreements, written and oral, relating to the subject
matter hereof.

     17. Severability. In case any provision in or obligation under this
Management Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

     18. No Waiver, etc. No waiver by the Company of any default hereunder shall
be effective unless such waiver is in writing and executed by the

6



--------------------------------------------------------------------------------



 



Company nor shall any such written waiver operate as a waiver of any other
default or of the same default on a subsequent occasion. Furthermore, the
Company shall not, by any act, delay, omission or otherwise, be deemed to have
waived any of its rights, privileges and/or remedies hereunder, and the failure
or forbearance of the Company on one occasion shall not prejudice or be deemed
or considered to have prejudiced its right to demand such compliance on any
other occasion.

     19. No Third Party Beneficiary. The Asset Manager is not a third party
beneficiary of the Company Agreement and shall have no rights or remedies
thereunder, and the parties to the Company Agreement can amend, modify or
terminate the Company Agreement at any time without the Asset Manager’s consent
and without any liability to the Asset Manager.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK.]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Management
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

             
COMPANY
  TRIPLE NET INVESTMENT COMPANY LLC, a
 
  Delaware limited liability company
 
           
 
  By:   LEXINGTON CORPORATE PROPERTIES
 
      TRUST, a Maryland real estate investment trust
 
           

      By:   /s/ Patrick Carroll

         

--------------------------------------------------------------------------------


          Name: Patrick Carroll
 
          Its: Executive Vice President            
ASSET MANAGER
  LEXINGTON REALTY ADVISORS, INC.
 
           

      By:   /s/ Patrick Carroll

         

--------------------------------------------------------------------------------


          Name: Patrick Carroll

          Its: Executive Vice President

8



--------------------------------------------------------------------------------



 



APPENDIX 1

PROPERTY MANAGEMENT RESPONSIBILITIES

     The Asset Manager shall perform its duties and obligations under Section 2
of the Management Agreement with respect to the management of the Qualified
Properties in accordance with the following standards:

          1. Management of the Qualified Properties. Asset Manager shall devote
its commercially reasonable efforts, consistent with first class professional
management, to manage the Qualified Properties, and shall perform its duties
with respect thereto under the Management Agreement in accordance with the
Company Agreement and Annual Plan and in a reasonable, diligent and careful
manner so as to manage and supervise the operation, maintenance, leasing and
servicing of each Qualified Property in a manner that is comparable to similar
properties in the market area in which such Qualified Property is located. The
services of Asset Manager hereunder are to be of a scope and quality not less
than those generally performed by professional managers of other similarly
situated properties in the market area in which each Qualified Property is
located. Asset Manager shall make available to the Company the full benefit of
the judgment, experience and advice of the members of Asset Manager’s
organization and staff with respect to the policies to be pursued by the Company
and will perform such services as may be requested by the Company within the
scope of the Management Agreement in operating, maintaining, leasing, and
servicing each Qualified Property.

          2. Specific Duties of Asset Manager. Without limiting the duties and
obligations of Asset Manager under any other provisions of the Management
Agreement, Asset Manager shall have the following duties and perform the
following services with respect to management of the Qualified Properties:

               2.1 Repairs and Maintenance. In accordance with and subject to
the Company Agreement and the Annual Plan, Asset Manager shall cause to be made,
or ensure that the tenant makes, all repairs and shall cause to be performed, or
ensure that the tenant performs, all maintenance on the buildings, appurtenances
and grounds of each Qualified Property as are required to maintain each
Qualified Property in such condition and repair (and in compliance with
applicable codes) that is comparable to similarly situated properties in the
market area in which such Qualified Property is located, and such other repairs
as may be required to be made under the leases governing each Qualified
Property. Asset Manager shall to the extent it deems necessary arrange for
periodic inspections of the Qualified Properties by independent contractors.

               2.2 Leasing Supervision Activities.

               (a) Leasing Supervision. Asset Manager shall supervise all
leasing activities, for the purpose of leasing the available space in the
Qualified

A1-1



--------------------------------------------------------------------------------



 



Properties to tenants upon such terms and conditions as shall be consistent with
the Company Agreement and the Annual Plan.

               (b) Generally. In the performance of Asset Manager’s duties under
this Section 2.2, Asset Manager shall (i) develop and coordinate advertising,
marketing and leasing plans for space at each Qualified Property that is vacant
or anticipated to become vacant; (ii) cooperate and communicate with leasing
specialists, consultants and third-party brokers in the market, and solicit
their assistance with respect to new tenant procurement; and (iii) notify the
Company in writing of all offers for tenancy at each Qualified Property which
Asset Manager believes are made in good faith, including the identification and
fee schedules of procuring brokers, if any.

               (c) Negotiation of Leases. Asset Manager shall negotiate all
tenant leases, extensions, expansions and other amendments and related
documentation on the Company’s behalf in accordance with the Company Agreement
and the Annual Plan. All such documentation shall be prepared at the Company’s
expense by counsel acceptable to or designated by the Company, and shall be
executed by the Company. The terms of all such documentation are to be approved
by the Company pursuant to such reasonable procedures as may be requested by the
Company from time to time. Notwithstanding the foregoing, (x) Asset Manager
shall not, for any reason, have the power or authority to execute any such
documentation on behalf of the Company or otherwise bind the Company without the
Company’s prior written consent, and (y) the Company reserves the right to deal
with any prospective tenant to procure any such lease, extension, expansion or
other amendment or related documentation.

               (d) Third Party Brokers. Asset Manager shall encourage
third-party real estate brokers to secure tenants for the Qualified Properties,
and periodically notify such brokers of the spaces within the Qualified
Properties that are available for lease.

               (e) Compensation for Third-Party Brokers. Asset Manager shall
negotiate and enter into on behalf of the Company a commission agreement with
third party brokers providing for a leasing commission to be paid at prevailing
market rates, subject to prevailing market terms and conditions. Such leasing
commission shall be paid by the Company.

               2.3 Rents, Billings and Collections. Asset Manager shall be
responsible for the monthly billing of rents and all other charges due from
tenants to the Company with respect to each Qualified Property. Asset Manager
shall use its commercially reasonable efforts to collect all such rents and
other charges when due. Asset Manager shall notify the Company and the Advisor
of all tenant defaults as soon as reasonably practicable after occurrence, and
shall provide the Company and the Advisor with Asset Manager’s best judgment of
the appropriate course of action in remedying such tenant defaults.

A1-2



--------------------------------------------------------------------------------



 



               2.4 Obligations Under Leases. Asset Manager shall supervise and
use its commercially reasonable efforts to cause the Company to perform and
comply, duly and punctually, with all of the obligations required to be
performed or complied with by the Company under all leases and all laws,
statutes, ordinances, rules, permits and certificates of occupancy relating to
the operation, leasing, maintenance and servicing of the Qualified Properties,
including, without limitation, the timely payment by the Company of all sums
required to be paid thereunder.

               2.5 The Company’s Insurance. If requested by the Company, the
Asset Manager shall cause to be placed and kept in force all forms of insurance
required by the Company Agreement and the Annual Plan or required by any
mortgage, deed of trust or other security agreement covering all or any part of
any Qualified Property. The Asset Manager is to be named as an additional
insured on the general liability policies in its capacity as managing agent. All
such insurance coverage shall be placed through insurance companies and brokers
selected or approved by the Company, with limits, values and deductibles
established by the Company and with such beneficial interests appearing therein
as shall be acceptable to the Company and otherwise be in conformity with the
requirements of the Company Agreement and the Annual Plan. Should the Company
elect to place such insurance coverage directly, the Asset Manager shall be
named as an additional insured on the general liability policies in its capacity
as managing agent and the Company will provide the Asset Manager with a
certificate of insurance evidencing such coverage. If requested to do so by the
Company, the Asset Manager shall duly and punctually pay on behalf of the
Company with funds provided by the Company all premiums with respect thereto,
prior to the time the policy would lapse due to nonpayment. If any lease
requires that a tenant maintain any insurance coverage, the Asset Manager shall
use its commercially reasonable efforts to obtain insurance certificates
annually, or more frequently, as required pursuant to the applicable leases,
from each such tenant and review the certificates for compliance with the lease
terms. If any lease requires the Company to provide insurance certificates to
tenants thereunder, the Asset Manager shall obtain such insurance certificates
from the Company, review the certificates for compliance with the lease terms,
and provide a copy thereof to tenants in accordance with their respective
leases. The Asset Manager shall promptly investigate and make a full and timely
written report to the insurance broker, with a copy to the Company, as to all
accidents, claims or damage of which the Asset Manager has knowledge relating to
the operation and maintenance of each Qualified Property, any damage or
destruction to each Qualified Property, and the estimated cost of repair
thereof, and shall prepare any and all reports required by any insurance company
in connection therewith. All such reports shall be filed timely with the
insurance broker as required under the terms of the insurance policy involved.
The Asset Manager shall have no right to settle, compromise or otherwise dispose
of any claims, demands or liabilities, whether or not covered by insurance,
without the prior written consent of the Company, which consent may be withheld
by the Company in its sole discretion.

A1-3



--------------------------------------------------------------------------------



 



               2.6 Asset Manager’s Insurance. The Asset Manager or the Manager
or LXP will obtain and maintain on the Asset Manager’s behalf, at the Asset
Manager’s or the Manager’s or LXP’s expense, the following insurance:

               (a) Commercial general liability on an occurrence form for bodily
injury and property damage with limits of One Million Dollars ($1,000,000)
combined single limit each occurrence and Five Million Dollars ($5,000,000) from
the aggregate of all occurrences within each policy year, including but not
limited to Premises-Operation, Products/Completed Operations, Hazard and
Contractual Coverage (including coverage for the indemnity clause provided under
the Management Agreement) for claims arising out of actions beyond the scope of
Asset Manager’s duties or authority under the Management Agreement.

               (b) Comprehensive form automobile liability covering hired and
non-owned vehicles with limits of One Million Dollars ($1,000,000) combined
single limit per occurrence.

               (c) Employer’s liability insurance in an amount not less than
Five Hundred Thousand Dollars ($500,000).

               (d) Excess liability (umbrella) insurance on the above with
limits of Five Million Dollars ($5,000,000).

               (e) Workers’ compensation insurance in accordance with the laws
of the state with jurisdiction.

               (f) Either (x) blanket crime coverage protecting the Asset
Manager against fraudulent or dishonest acts of its employees, whether acting
alone or with others, with limits of liability of not less than One Million
Dollars ($1,000,000) per occurrence (any loss within any deductible shall be
borne by the Asset Manager) or (y) a fidelity or financial institution bond in
an amount no less than One Million Dollars ($1,000,000.00) bonding the employees
of the Asset Manager who handle or who are responsible for funds belonging to
the Company.

               (g) Professional liability insurance covering the activities of
the Asset Manager written on a “claim made” basis with limits of at least One
Million Dollars ($1,000,000). Any loss within any deductible shall be borne by
the Asset Manager. Coverage shall be maintained in effect during the period of
the Management Agreement and for not less than two (2) years after termination
of the Management Agreement.

          Each of the above policies will contain provisions giving the Company
and the Advisor at least thirty (30) days’ prior written notice of cancellation
of coverage. The policies referred to in items (a) and (d) above will name the
Company and the Advisor as additional insureds, and the policies referred to in
item (f) above will name the

A1-4



--------------------------------------------------------------------------------



 



Company as loss payee. The Asset Manager will provide the Company and the
Advisor with evidence of all required coverages.

          Such insurance shall be placed with reputable insurance companies
licensed or authorized to do business in the states in which the Qualified
Properties are located with a minimum Best’s rating of A- X.

          The Company and the Asset Manager agree that the insurance policies
summarized on Appendix 2 to this Exhibit B (Form of Management Agreement) are
consistent with the standards listed above with respect to the types and amounts
of insurance the Asset Manager is required to obtain.

               2.7 Compliance with Insurance Policies; Compliance by Tenants
with Tenant Leases. Asset Manager shall use its commercially reasonable efforts
to prevent the use of each Qualified Property for any purpose that might void
any policy of insurance held by the Company, or any tenant at each Qualified
Property, that might render any loss insured thereunder uncollectible or that
would be in violation of any governmental restriction or the provisions of any
lease. Asset Manager shall use its commercially reasonable efforts to secure
full compliance by the tenants with the terms and conditions of their respective
leases, including, but not limited to, periodic maintenance of all building
systems, including individual tenant’s heating, ventilation and air conditioning
systems.

               2.8 Intentionally Omitted.

               2.9 Tenant Relations. Asset Manager will maintain reasonable
contact with the tenants of the Qualified Properties and keep the Company and
the Advisor informed of the tenants’ concerns, expansion or contraction plans,
changes in occupancy or use, and other matters that could have a material
bearing upon the leasing, operation or ownership of each Qualified Property.

               2.10 Compliance with Laws. Asset Manager shall use its
commercially reasonable efforts to determine such action that may be necessary,
inform the Company of action as may be necessary and, when authorized by the
Company, take such action that may be necessary to cause the Qualified
Properties to comply with all current and future laws, rules, regulations, or
ordinances affecting the ownership, use or operation of each Qualified Property;
provided, however, that Asset Manager need not obtain the prior authorization of
the Company to take action in case of an emergency or any threat to life, safety
or property, so long as Asset Manager shall give the Company prompt notice of
any such action taken.

               2.11 Cooperation. Should any claims, demands, suits, or other
legal proceedings be made or instituted by any third party against the Company
that arise out of any matters relating to a Qualified Property or the Management
Agreement or Asset Manager’s performance hereunder, Asset Manager shall promptly
give the

A1-5



--------------------------------------------------------------------------------



 



Company all pertinent information and assistance in the defense or other
disposition thereof; provided, however, in the event the foregoing requires
Asset Manager to incur any expenses beyond the ordinary cost of performing its
obligations under the Management Agreement, the Company shall pay for any such
out-of-pocket costs of which the Company has been advised in writing.

               2.12 Notice of Complaints, Violations and Fire Damage. Asset
Manager shall respond to complaints and requests from tenants within thirty
(30) days of Asset Manager’s having received any material complaint made by a
tenant or any alleged landlord default under any lease. Additionally, Asset
Manager shall notify the Company and Advisor as soon as is reasonably practical
(such notice to be accompanied by copies of supporting documentation) of each of
the following: any notice of any governmental requirements received by Asset
Manager; upon becoming aware of any material defect in a Qualified Property; and
upon becoming aware of any fire or other material damage to any Qualified
Property. In the case of any fire or other material damage to a Qualified
Property, Asset Manager shall also notify the Company’s insurance broker
telephonically, so that an insurance adjuster has an opportunity to view the
damage before repairs are started, and complete customary loss reports in
connection with fire or other damage to a Qualified Property.

               2.13 Notice of Damages and Suits; Settlement of Claims. Asset
Manager shall notify the Company’s general liability insurance broker and the
Company as soon as is reasonably practical of the occurrence of any bodily
injury or property damage occurring to or claimed by any tenant or third party
on or with respect to a Qualified Property, and promptly forward to the broker,
with copies to the Company and the Advisor, any summons, subpoena or other like
legal documents served upon Asset Manager relating to actual or alleged
potential liability of the Company, Asset Manager or a Qualified Property.
Notwithstanding the foregoing, Asset Manager shall not be authorized to accept
service of process on behalf of the Company, unless such authority is otherwise
imputed by law. The Asset Manager shall have no right to settle, compromise or
otherwise dispose of any claims, demands, or liabilities, whether or not covered
by insurance, without the prior written consent of the Company, which consent
may be withheld by the Company in its sole discretion.

               2.14 Enforcement of Leases. The Asset Manager shall enforce
compliance by tenants with each and all of the terms and provisions of the
leases, provided, however, that Asset Manager shall not, without the prior
written consent of the Company in each instance, which consent may be withheld
by the Company in its sole discretion, institute legal proceedings in the name
of the Company to enforce leases, collect income and rent or dispossess tenants
or others occupying a Qualified Property or any portion thereof, or terminate
any lease, lock out a tenant, or engage counsel or institute any proceedings for
recovery of possession of a Qualified Property if any such action by the Asset
Manager would constitute a Major Decision.

A1-6



--------------------------------------------------------------------------------



 



               2.15 Environmental.

               (a) Notice. The Asset Manager shall promptly advise the Company
and the Advisor in writing of any evidence of non-compliance with any
Environmental Laws, which Asset Manager is aware of, together with a written
report of the nature and of the non-compliance and the potential threat, if any,
to the health and safety of persons and/or damage to each Qualified Property or
the property adjacent to or surrounding each Qualified Property. The Company
acknowledges that (A) Asset Manager is not an environmental engineer and does
not have any special expertise in the Environmental Laws, (B) Asset Manager’s
duties under this Section 2.15 are limited to the quality of reasonable
commercial care and diligence customarily applied to property managers of triple
net leased properties.

               (b) Rights; Limitations. Without limiting any other provision
contained herein and subject to Section 2.14, Asset Manager shall use
commercially reasonable efforts to enforce the Company’s rights under the leases
insofar as any tenant’s compliance with Environmental Laws are concerned;
provided, however, Asset Manager shall hold in confidence all information
bearing on Environmental Laws and hazardous materials, except to the extent
expressly instructed otherwise in writing by the Company, or except to the
extent necessary to protect against the imminent threat to the life and safety
of persons and/or damage to a Qualified Property or damage to the property
adjacent to or surrounding such Qualified Property, or except to the extent such
disclosure is required by Environmental Laws, other laws, or court order.

               2.16 Monitoring of Tenant Improvements. The Asset Manager shall
monitor the construction and installation of material tenant improvements
undertaken by the tenant under any lease and act as the Company’s liaison with
such tenant’s construction managers and contractors (or other supervisors of a
tenant’s build-out).

A1-7



--------------------------------------------------------------------------------



 



APPENDIX 2

SUMMARY OF LXP INSURANCE POLICIES

[APPENDIX BEGINS ON THE FOLLOWING PAGE]

A2-1